Citation Nr: 0927264	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.  

In June 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A right shoulder disability, initially demonstrated years 
after service, has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service. 

2.  The competent clinical evidence of record does not 
reflect that the Veteran has a left shoulder disability. 


CONCLUSION OF LAW

Bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307. 3.309, (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in May 2005, VA informed 
the appellant of what evidence was required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  In VA correspondence to the appellant, 
dated in March 2006, VA notified him that a disability rating 
and effective date would be assigned, in the event of award 
of the benefit sought, as required by the Court in 
Dingess/Hartman.  In Pelegrini, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, to include 
testimony at a videoconference Board hearing, and to respond 
to VA notices.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
notes that it appears that a portion of the Veteran's Notice 
of Disagreement may be missing from the claim's file.  
Nevertheless, the Board finds that there is no prejudice to 
the Veteran for the Board to proceed to adjudicate the claim.  
As noted above, the Veteran has had ample opportunity to 
submit evidence, to include testimony at a videoconference 
Board hearing.  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), service 
personnel records, private treatment records, and VA 
examination and treatment records, as well as the Veteran's 
statements in support of his claims, to include his testimony 
at a June 2009 videoconference Board hearing.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claim.  In his Notice of Disagreement, dated in August 2005, 
the Veteran avers that he had an x-ray taken while employed 
at U.P.  However, this is inconsistent with the Veteran's 
testimony at the videoconference hearing, in which he stated 
that he did not complain of, or seek treatment, for bilateral 
shoulder disability, through his employment.  Moreover, he 
implied at the hearing that the company physical examination 
was a basic physical examination at a shop dispensary, and he 
did not reference any x-rays.  His claim form does not list 
any treatment provided by his employer.  The Board notes that 
a private medical report, dated in October 2006, notes a 
potential future comparison of current x-rays to ones 
reportedly taken at the Veteran's employment.  The subsequent 
medical record does not reflect any such comparison or x-
rays.  Finally, a May 2006 response to a VA notice reflects 
no additional information or evidence to substantiate the 
claim.  Based on the foregoing, the Board finds that record 
does not establish the existence of additional available x-
ray evidence.

A July 2005 report from the National Personnel Records Center 
(NPRC) indicates that the Veteran's service treatment records 
(STRs) were among those affected by a 1973 fire at NPRC.  
However, the evidence of record does not reflect that 
portions of the Veteran's STRs were destroyed.  The NPRC 
response only indicated that the original STRs were moldy or 
brittle and could not be mailed; however, photocopies of the 
STRs are included in the evidence of record.

A September 2006 letter from the RO to the Veteran informed 
him that his STRs may have been destroyed in the 1973 fire.  
The Veteran was requested to submit any STRs in his 
possession.  The record does not contain evidence that the 
Veteran submitted any STRs.

When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet.App. 46, 
51 (1996).

In the present case, the Veteran has asserted that he only 
had one incident that caused injury to his shoulders and that 
he did not seek treatment at that time, or subsequently, 
until he filed his claim in 2005.  (See videoconference 
hearing transcript, pages 4,6). 

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability, may be 
associated with service or a service-connected disability. 38 
U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As is discussed in greater detail below, there is no 
competent credible evidence of record that the Veteran ever 
complained of, or sought treatment for, the disability at 
issue while in service.  Moreover, there is no clinical 
evidence of a current left shoulder disability.  As the 
record does not establish the occurrence of an event in 
service, an examination is not warranted pursuant to 
McLendon.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain diseases may be presumed to have been incurred in, or 
aggravated by, service if manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. § 3.307(a)(3); 3.309(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran avers that he injured his shoulders while lifting 
weights in service in 1949.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  The evidence of record includes private medical 
records from Dr. M.F.Q. dated in October 2006.  The records 
reflect that the Veteran reported injuring his right shoulder 
while lifting weights in the service.  The record does not 
reflect that the Veteran reported to Dr. M.F.Q. that he 
injured his left shoulder while in service.  The record 
further reflects that upon clinical examination, the Veteran 
had full range of motion of both shoulders, with crepitation 
in the right shoulder and discomfort when he tried to move 
the shoulder in various rotations.  The record further 
reflects that the left shoulder was "fine".  Dr. M.F.Q. 
noted that x-rays of both shoulders appeared to be normal.  
He noted that there "may" be some arthritic changes but 
that they are mild.  The diagnosis was chronic rotator cuff 
sprain of the right shoulder. 

The Board notes that there is no clinical evidence of a left 
shoulder disability.  While Dr. M.F.Q. noted that there 
"may" be some mild arthritic changes, he did not specify as 
to which shoulder, and further noted that the left shoulder 
was fine.  Moreover, "may" is too speculative a term to 
support a finding of a current disability.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not").  A January 2006 VA 
primary care clinic note reflects that the Veteran denied 
enlarged or painful joints.  It further reflects that upon 
musculoskeletal/extremity examination, no deformity was 
noted, and it was a normal joint examination.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  There is no competent credible evidence of an in 
service incurrence of any injury.  As noted above, the 
Veteran avers that he injured his shoulders in the fall of 
1949.  It is notable that he testified at the June 2009 
hearing that he "jerked the heck out of my shoulder", using 
the singular "shoulder".  Furthermore, as noted above, the 
private medical records only reflect a reported injury to the 
right shoulder.  The Veteran further avers that he did not 
seek treatment for the injury.  The Veteran's STRs are 
negative for any complaint of, or treatment sought, for a 
shoulder injury; however, the Board notes that the STRs do 
contain evidence that the Veteran sought treatment for other 
symptoms unrelated to his shoulders in April 1950, December 
1950, April 1951, and May 1951.  Therefore, it would not be 
illogical to assume that if his shoulders were injured, he 
would have sought treatment.  Furthermore, the Veteran's 
report of medical history, dated in September 1952, reflects 
that the Veteran reported that he did not, and had not 
previously, had a painful shoulder.  The report of medical 
examination for separation purposes, also dated in September 
1952 reflects that, upon clinical evaluation, the Veteran's 
upper extremities were noted to be normal.

As noted above, in some circumstances, lay testimony can 
serve as a substitute for medical evidence in order to 
establish an in-service injury.  In each case where a Veteran 
is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such Veteran's service.  38 U.S.C.A. § 
1154(a) (West 2002).  The Board finds that the Veteran's 
averment that he injured his shoulder or shoulders within the 
first two months of service and that they kept "hurting a 
little bit more and more all of time" to be less than 
credible when considered in conjunction with the other 
evidence of record.  First, as noted above, the report of 
medical history for separation purposes reflects that the 
Veteran reported that he had never had painful shoulders.  
Second, the physical examination for separation purposes 
reflects normal upper extremities upon clinical evaluation.  
The Board finds that the Veteran's statements made closer in 
time to the Veteran's service are of greater probative value 
than statements made five decades later.  See Curry v. Brown, 
7 Vet. App. 59, 698 (1994)(noting that contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).  Third, while in service, the Veteran sought 
treatment for other conditions, but there is no record of 
evidence that he sought treatment for painful shoulders, and 
he has averred that the did not.  Fourth, the Veteran did not 
seek treatment for painful shoulders until October 2006, more 
than 54 years after separation, and more than 56 years after 
he contends he injured his shoulders.  

The Veteran testified at the June 2009 videoconference 
hearing that he was employed shortly after separation from 
service but did not complain of shoulder pain or injures at 
his employment.  Moreover, he testified that he does not 
think his shoulders affected his work.  (See videoconference 
hearing transcript, pages 6-8).  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Even if the Board were to find that the Veteran had a current 
disability and an in-service incident, the third element of 
entitlement to service connection has not been met.  The 
third requirement of a claim for service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  This requirement has 
not been met; therefore, service connection is not warranted.  

The Board notes that the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion as to the etiology of his shoulder pain does 
not constitute competent medical evidence and lacks probative 
value.  Espiritu, supra.  

In the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds 
that the initial post service manifestation of a shoulder 
disability, five decades after the Veteran's discharge from 
active service, to be too remote from service to be 
reasonably related thereto.

When, as here, at least a portion of the service records may 
have been destroyed or cannot be located, through no fault of 
the Veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit- of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the threshold for allowance of a claim is 
not lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service 
is not eliminated; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996). 

In conclusion, the competent evidence of record fails to 
demonstrate that the Veteran has bilateral shoulder 
disability incurred during active service or causally related 
to the Veteran's active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). Accordingly, the 
Board finds service connection for bilateral shoulder 
disability is not warranted.


ORDER

Entitlement to service connection for bilateral shoulder 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


